DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the claim set that was examined were found to be correct. Examiner did not address the correct, amended claim set in the first action. Therefore, this office action addresses the correct claim set.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-12 & 14 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Younsi et al (U.S. PGPub # 2009/0119035).
Regarding Independent Claim 8, Younsi teaches:
An aging degradation diagnosis apparatus comprising: 
a processor to execute a program (Fig. 1 Element 107 and para. 0024.); 

calculating a gradient vector of a signal density at each of distribution points of the degradation pattern generated by processor, and calculating (Fig. 1 Element 102 & 104 and paragraphs 0024-0025 & 0044.), for each of phase ranges different from each other, from the calculated gradient vector, a histogram in a gradient direction of the signal density within the relevant phase range (See. Fig. 4 Element 402 and paragraph 0044.); 
generating a feature vector in which bin values of the histogram for each of the phase ranges calculated by the processor are lined up (Fig. 4 Elements 404 and paragraph 0045.); and 
searching for, from among feature vectors by degradation cause, a feature vector similar to the feature vector generated by the processor, and 
Regarding Claim 9, Younsi teaches all elements of claim 8, upon which this claim depends.
Younsi teaches the processor divides a plane in which a first axis thereof is a phase of an alternating voltage, and a second axis thereof is a signal intensity of a measured signal, into a plurality of blocks (See Fig. 3), and generates, as the degradation pattern, a pattern indicating the number of sets of the phase signal and the measured signal that belong to each divided block (See Fig. 305 and associated text of paragraphs 0044-0050 and elsewhere.).
Regarding Claim 10, Younsi teaches all elements of claim 9, upon which this claim depends.
Younsi teaches from the number of sets of the phase signal and the measured signal that belong to each block (See Fig. 3), indicated by the degradation pattern generated by the processor (See Fig. 3), the processor calculates a gradient vector of a signal density at a distribution point of each block (Fig. 4 Elements 404.).
Regarding Claim 11, Younsi teaches all elements of claim 8, upon which this claim depends.
Younsi teaches the processor performs processes of storing feature vectors in which a degradation cause is known (Fig. 1 Element 108 and paragraph 0032.); collecting a plurality of feature vectors the same in degradation cause as each other (Fig. 1 Element 102 and paragraphs 0023-0032.), from among the feature vectors 
Regarding Claim 12, Younsi teaches all elements of claim 8, upon which this claim depends.
Younsi teaches the processor (Fig. 1 Element 107 and para. 0024.) calculates similarities between the feature vectors by degradation cause and the feature vector generated by the processor (Fig. 1 Element 107 and para. 0024.), compares the calculated similarities, and from among the feature vectors by degradation cause, searches for a feature vector similar to the feature vector generated by processor (Paragraphs 0045-0050. See also Fig. 5 Elements 504, 506, 508, & 510 wherein the clusters depict different partial discharges.).
Regarding Independent Claim 14, Younsi teaches:
An aging degradation diagnosis method comprising: 
from phase signals obtained at a plurality of times, (See Fig. 3 Element 306 and paragraph 0036.) the phase signals indicating a phase of an alternating voltage applied to an apparatus to be diagnosed (See Fig. 3 Element 306 and paragraph 0036.), and from measured signals measured at a plurality of times by a sensor that is measuring a degradation state of the apparatus (Fig. 3 Elements 314 and paragraph 0036.), 

calculating (Fig. 1 Element 102 & 104 and paragraphs 0024-0025 & 0044.) a gradient vector of a signal density at each of distribution points of the degradation pattern (Fig. 1 Element 102 & 104 and paragraphs 0024-0025 & 0044. Fig. 1 Elements 100 & 106 and paragraphs 0024 & 0033.), and for each of phase ranges different from each other, calculating, from the calculated gradient vector, a histogram in a gradient direction of the signal densities within the phase range (See. Fig. 4 Element 402 and paragraph 0044.); 
generating a feature vector in which bin values of the histogram for each of the phase ranges are lined up (Fig. 4 Elements 404 and paragraph 0045.); and 
searching for, from among feature vectors by degradation cause, a feature vector similar to the feature vector, and identifying a degradation cause of the apparatus (Paragraphs 0045-0050. See also Fig. 5 Elements 504, 506, 508, & 510 wherein the clusters depict different partial discharges.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over Younsi et al (U.S. PGPub # 2009/0119035).
Regarding Claim 13 Younsi teaches all elements of claim 8, upon which this claim depends.
Younsi may not explicitly teach the processor performs processes of: determining, from the measured signals of the sensor that is measuring the degradation state of the apparatus, whether or not degradation is occurring in the apparatus, and 
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a degradation determination unit for determining, from the measured signals of the sensor that is measuring the degradation state of the apparatus, whether or not degradation is occurring in the apparatus, and only in a case where it is determined that degradation is occurring, outputting the measured signal, and a phase signal obtained at a same measurement time as a measurement time of the measured signal, to the degradation pattern generation unit because it would be important to know if the system under test actually has a fault and when the fault occurs. Why would one add a degradation determination unit to a device to have it not determine whether or not degradation is occurring in the apparatus? Why would one not output the measured signal, and a phase signal obtained at a same measurement time as a measurement time of the measured signal, to the degradation pattern generation unit? One of ordinary skill would want to know the instant a fault is detected to prevent further and possibly worse damage to the apparatus. These would be common knowledge to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teach some elements of the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858